Name: Commission Regulation (EEC) No 252/86 of 4 February 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 2. 86 Official Journal of the European Communities No L 31 /9 COMMISSION REGULATION (EEC) No 252/86 of 4 February 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 7 February 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 February 1986. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2 OJ No L 335, 13 . 12. 1985, p . 9 . No L 31 / 10 Official Journal of the European Communities 6 . 2 . 86 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.12 1.14 1.16 1.20 1.22 1.28 1.30 1.32 1.40 1.50 1.60 1.70 1.74 1.80 1.80.1 1.80.2 1.90 1.100 1.110 1.112 1.118 1.120 1.130 1.140 1.150 1.160 2.10 2.20 2.30 2.40 2.50 2.50.1 07.01-13 1 07.01-15 ) ex 07.01-21 1 ex 07.01-22 f 07.01-23 ex 07.01-27 07.01-31 1 07.01-33 ] ex 07.01-36 07.01-41 1 07.01-43 I 07.01-451 07.01-47 J ex 07.01-49 ex 07.01-54 ex 07.01-59 ex 07.01-63 07.01-67 ex 07.01-68 ex 07.01-71 ex 07.01-71 07.01-73 07.01-75 1 07.01-77 f 07.01-81 1 07.01-82 J 07.01-85 07.01-91 07.01-93 07.01-97 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 07.01 A II ex 07.01 B I 07.01 B II ex 07.01 B III 07.01 D I ex 07.01 D II 07.01 F I 07.01 F II ex 07.01 F III ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H ex 07.01 IJ 07.01 K 07.01 L 07.01 M 07.01 P I 07.01 Q II 07.01 R 07.01 S 07.01 T II 07.01 T I ex 07.01 Till ex 07.06 B ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I New potatoes Broccoli White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than wild onions and sets) Garlic Leeks Asparagus :  green  other Artichokes Tomatoes Cucumbers Chantarelles Fennel Sweet peppers Aubergines Vegetable marrows (including courgettes) Celery stalks and leaves Sweet potatoes, fresh , whole Bananas, fresh Pineapples, fresh Avocados, fresh Mangoes and guavas, fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 30.93 84,44 ' 35,18 42,46 91.34 27,52 128,03 218,68 55,15 19,99 98.35 10,62 173,96 26,06 640,27 413,49 68,24 57,17 92,22 728,45 25,80 65,28 78,82 35,22 43,60 65,26 50,03 55.94 134,11 185,34 39,34 1372 3745 1572 1883 4051 1220 5679 9700 2446 894 4362 471 7716 1 156 28400 18485 3027 2536 4090 32565 1 144 2895 3496 1562 1933 2894 2219 2481 5948 8221 1745 247,56 675,72 279.89 339,85 730,96 220,23 1 024,60 1 749,99 441,33 159,11 787,08 85,06 1 392,09 208,55 5123,68 3301,48 546,14 457,55 738,02 5772,95 206,53 522,44 630,75 281,84 348.90 522,28 400,43 447,69 1 073,22 1483,15 314,88 67,05 183,02 77,72 92,05 197.98 59,65 277.52 473.99 119.53 44,18 213,18 23,03 377,05 56,48 1 387,78 911,73 147.92 123.93 199,89 1 600,65 55,94 141,50 170,84 76,33 94,50 141,46 108,46 121,26 290,69 401,72 85,28 205,51 560,94 237,08 282,12 606,80 182,82 850,56 1452,74 366.36 134,77 653,39 70,61 1 155,63 173,13 4253,38 2778,44 453.37 379,83 612,66 4882,34 171,45 433,69 523,61 233,96 289,64 433,56 332,41 371,64 890,92 1 231,22 261,39 4108 11214 4600 5640 12131 3654 17004 29042 7324 2615 13062 1411 23103 3461 85032 54073 9063 7593 12248 95261 3427 8670 10467 4677 5790 8667 6645 7429 17811 24614 5225 22,15 60.47 24,96 30.41 65.42 19,71 91,70 156,62 39,49 14,18 70.44 7,61 124,59 18,66 458,57 294,81 48,88 40,95 66.05 517,89 18.48 46,75 56.45 25,22 31,22 46,74 35,83 40.06 96,05 132,74 28,18 45706 124753 52077 62744 134952 40660 189164 323090 81480 29604 145314 15704 257013 38504 945950 615141 100830 84475 136255 1076180 38130 96454 116451 52034 64416 96425 73929 82653 198142 273824 58134 75,73 206,72 87,27 103.97 223,63 67,37 313,46 535,39 135,02 49,61 240,80 26,02 425,89 63,80 1 567,53 1 027,85 167,08 139.98 225,78 1801,67 63,18 159,83 192,97 86,22 106.74 159,78 122,50 136,96 328,34 453.75 96,33 19,86 54,20 20,11 27,26 58,63 17,66 82.19 140,38 35,40 11,43 63,14 6,82 111,67 16,73 411,02 245,32 43,81 36,70 59.20 428,20 16,56 41,91 50,60 22,60 27,98 41,89 32,12 35,91 86,09 118,98 25,26 6 . 2 . 86 Official Journal of the European Communities No L 31 / 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 34,33 1522 274,75 74,41 228,08 4559 24,59 50725 84,05 22,04 2.50.3 08.02-05 I 08.02-09 08.02-15 08.02-19  others 43,32 1937 344,23 94,86 289,73 5666 30,75 64588 106,81 25,46 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 38,68 1715 309,57 83,85 256,99 5137 27,70 57155 94,71 24,83 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 49,49 2209 394,04 108,14 331,73 6519 35,46 73779 121,78 30,41 2.60.3 08.02.28 08.02 B I  Clementines 55,58 2465 444,77 120,46 369,22 7381 39,80 82115 136,07 35,68 2.60.4 08.02-34 1 08.02-37 1 ex 08.02 B II  Tangerines and others 70,97 3148 567,96 153,83 471,48 9425 50,83 104858 173,76 45,56 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 54,35 2410 434,94 117,80 361,06 7218 38,92 80301 133,06 34,89 2.80 ex 08.02 D Grapefruit, fresh : \ 2.80.1 ex 08.02-70I  white 42,92 1904 343,51 93,04 285,16 5700 30,74 63420 105,09 27,55 2.80.2 ex 08.02-70I  pink 77,01 3416 616,29 166,92 511,61 10228 55,15 113782 188,54 49,44 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 232,96 10333 1 864,28 504,95 1 547,62 30939 166,85 344190 570,35 149,55 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 206,28 9149 1 650,71 447,10 1 370,32 27395 147,74 304760 505,02 132,42 2.95 08.05-50 08.05 C Chestnuts 84,23 3760 670,62 184,04 564,57 11094 60,36 125564 207,27 51,75 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 43,54 1931 348,44 94,37 289,25 5782 31,18 64330 106,60 27,95 2.110 08.06-33 III II 08.06-35 08.06-37 08.06-38 08.06 B II Pears 39,65 1759 317,35 85,95 263,44 5266 28,40 58591 97,09 25,45 2.120 08.07-10 08.07 A Apricots 150,97 6696 1 208,18 327,24 1 002,96 20051 108,13 223058 369,63 96,92 2.130 ex 08.07-32 ex 08.07 B Peaches 164,13 7280 1313,41 355,74 1 090,32 21 797 117,55 242487 401,82 105,36 2.140 ex 08.07-32 ex 08.07 B Nectarines 242,90 10774 1 943,83 526,50 1613,65 32259 173,97 358877 594,69 155,93 2.150 08.07-51 1 08.07-55 J 08.07 C Cherries 110,14 4924 876,32 243,34 742,30 14404 78,14 163048 273,25 62,98 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 164,39 7292 1315,57 356,33 1092,11 21833 117,74 242885 402,48 105,53 2.170 08.08-11 1 08.08-15 1 08.08 A Strawberries 494,17 21919 3954,53 1071,11 3282,82 65629 353,93 730098 1 209,84 317,23 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 99,81 4462 799,30 220,50 672,74 13052 70,89 147107 247,69 56,72 2.180 08.09-11 ex 08.09 Water melons 26,11 1 167 206,99 57,39 175,06 3415 18,56 38587 64,60 15,35 2.190 ex 08.09 Melons (other than water melons)': 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 86,93 3856 695,70 188,43 577,53 11545 62,26 128442 212,84 55,81 2.190.2 ex 08.09-19  other 209,80 9306 1 678,90 454,74 1 393,72 27863 150,26 309964 513,64 134,68 2.195 ex 08.09-90 ex 08.09 Pomegranates 77,43 3454 619,70 169,06 518,93 10280 55,41 115266 190,44 47,68 2.200 ex 08.09-90 ex 08.09 Kiwis 270,70 12007 2166,23 586,74 1 798,28 35950 193,88 399937 662,73 173,77 2.202 ex 08.09-90 ex 08.09 Khakis 92,97 4124 744,03 201,52 617,65 12348 66,59 137366 227,63 59,68 2.203 ex 08.09-90 ex 08.09 Lychees 214,84 9529 1719,26 465,67 1 427,22 28532 153,87 317415 525,99 137,92